870 So.2d 50 (2003)
Simon McLEAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-5499.
District Court of Appeal of Florida, Second District.
October 22, 2003.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
COVINGTON, Judge.
On appeal, Simon McLean contends that the trial court erred in improperly imposing a discretionary cost at his sentencing. We agree and remand for further proceedings.
McLean pleaded guilty to three charges, including aggravated assault on a law enforcement officer, fleeing and eluding, and reckless driving, specifically reserving his right to appeal. At sentencing, the trial court imposed a $150 discretionary court improvement trust fund cost pursuant to section 939.18, Florida Statutes (2001). Section 939.18 permits a court to impose an additional court cost if "it finds that the person has the ability to pay the additional assessment." McLean timely filed a rule 3.800(b) motion to correct a sentencing error, preserving the issue for appeal. Carter v. State, 791 So.2d 525, 527 (Fla. 1st DCA 2001).
Here, the trial court did not consider McLean's financial resources or orally announce the imposition of the discretionary cost assessed against McLean. In deciding whether to assess the discretionary cost, a court is to consider the financial resources of the defendant as well as other relevant factors. Huesca v. State, 841 So.2d 585, 586 (Fla. 2d DCA 2003); Edwards v. State, 814 So.2d 1197, 1198 (Fla. 2d DCA 2002). Trial courts also are obligated "to orally announce the imposition of discretionary costs." Huesca, 841 So.2d at 586.
Thus, it was improper for the trial court to impose the $150 discretionary cost. Accordingly, we strike the imposition of the $150 discretionary cost and remand for further proceedings. On remand, the trial court may assess the discretionary cost if it properly considers McLean's financial resources and orally announces the imposition of the cost. Id.
*51 Remanded for further proceedings consistent with this opinion.
ALTENBERND, C.J., and WALLACE, J., Concur.